        Case 3:21-cv-00813-CRB Document 20 Filed 06/29/21 Page 1 of 5




 1 MCGUIREWOODS LLP
   Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
   Suite 1300
 3 San Francisco, CA 94111
   Telephone: 415.844.9944
 4 Facsimile: 415.844.9922
   Email: jwells@mcguirewoods.com
 5
   Attorneys for Defendant
 6 The 1 Delivery Service Inc.

 7

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 SCOTT DICKINSON,                                  CASE NO. 3:21-cv-00813-CRB
   individually and on behalf of all others
12 similarly situated,                               STIPULATION AND NOTICE OF
                                                     SETTLEMENT
13                 Plaintiff,

14          vs.

15 THE 1 DELIVERY SERVICE INC.,
   a California corporation,
16
                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
                                STIPULATION AND NOTICE OF SETTLEMENT
        Case 3:21-cv-00813-CRB Document 20 Filed 06/29/21 Page 2 of 5




 1          This Stipulation and Notice of Settlement is made by and between Plaintiff Scott Dickinson,

 2 individually and on behalf of all others similarly situated (“Plaintiff”), and Defendant The 1 Delivery

 3 Service Inc. (“Defendant”) through their respective counsel and in light of the following facts:

 4                                              RECITALS
 5          WHEREAS, on February 2, 2021, Plaintiff filed a complaint against Defendant.

 6          WHEREAS, on March 19, 2021, Defendant filed an answer to Plaintiff’s complaint.

 7          WHEREAS, on May 20, 2021, the parties filed a stipulation to continue the initial case

 8 management conference and all associated deadlines for 45-days so the parties could focus on

 9 settling this matter. ECF No. 18.

10          WHEREAS, on May 21, 2021, the Court ordered the initial case management conference

11 continued until July 23, 2021, and all associated deadlines continued for 45-days. ECF No. 19.

12          WHEREAS, the parties have reached a conditional settlement and expect to file a stipulated

13 dismissal of the entire action with prejudice within the next 45 days.

14          WHEREAS, in light of the foregoing, the parties request that the Court vacate all deadlines

15 and hearings, including the July 16, 2021 deadline to file a joint case management statement and

16 July 23, 2021 initial case management conference.

17

18 IT IS STIPULATED

19

20 DATED: June 29, 2021                        EDELSBERG LAW, P.A.

21

22
                                               By: /s/ Scott Edelsberg
23                                                 Scott Edelsberg
                                                   Attorneys for Plaintiff
24                                                 Scott Dickinson
25
     DATED: June 29, 2021                      MCGUIREWOODS LLP
26

27

28                                             By: /s/ Jamie D. Wells

                                                      2
                                STIPULATION AND NOTICE OF SETTLEMENT
     Case 3:21-cv-00813-CRB Document 20 Filed 06/29/21 Page 3 of 5




 1                                     Jamie D. Wells
                                       Attorneys for Defendant
 2                                     The 1 Delivery Service Inc.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
                       STIPULATION AND NOTICE OF SETTLEMENT
        Case 3:21-cv-00813-CRB Document 20 Filed 06/29/21 Page 4 of 5




 1                                   SIGNATURE ATTESTATION
 2          I, Jamie D. Wells am the ECF User whose identification and password are being used to

 3 file the foregoing STIPULATION AND NOTICE OF SETTLEMENT. Pursuant to L.R. 5-1(i)(3),

 4 I attest that all other signatories listed, and on whose behalf the filing is submitted, concur in the

 5 filing’s consent and have authorized the filing.

 6
                                                  By: /s/ Jamie D. Wells
 7                                                    Jamie D. Wells
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4
                                STIPULATION AND NOTICE OF SETTLEMENT
        Case 3:21-cv-00813-CRB Document 20 Filed 06/29/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on June 29, 2021, a copy of foregoing STIPULATION AND NOTICE

 3 OF SETTLEMENT was filed electronically. Notice of this filing will be sent by operation of the

 4 Court’s electronic filing system to all parties indicated on the electronic filing receipt.

 5

 6   Dated: June 29, 2021                          By: /s/ Jamie D. Wells
                                                       Jamie D. Wells
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
                                 STIPULATION AND NOTICE OF SETTLEMENT
